     Case 5:18-cv-01609-JGB-KK Document 57 Filed 10/26/18 Page 1 of 2 Page ID #:701




 1    NICOLA T. HANNA
      United States Attorney
 2    DAVID M. HARRIS
      Assistant United States Attorney
 3    Chief, Civil Division
      JOANNE S. OSINOFF
 4    Assistant United States Attorney
      Chief, General Civil Section
 5    DAVID PINCHAS (SBN 230954)
      Assistant United States Attorney
 6          Federal Building, Suite 7516
            300 North Los Angeles Street
 7          Los Angeles, California 90012
            Telephone: (213) 894-2920
 8          Facsimile: (213) 894-7819
            E-mail: david.pinchas@usdoj.gov
 9
      Attorneys for Federal Defendants
10
                                UNITED STATES DISTRICT COURT
11
                              CENTRAL DISTRICT OF CALIFORNIA
12
                                       EASTERN DIVISION
13
14    STEPHENSON AWAH TENENG, et                   No. CV 18-1609 JGB (KKx)
15    al.,

16                Plaintiffs,                      NOTICE OF SETTLEMENT

17                       v.
18    DONALD J. TRUMP., et al.,
                                                   [Hon. Judge Bernal]
19                Defendants.
20
21
22          The parties, by and through their respective attorneys, have reached a settlement,
23    in the above-captioned action. The settlement resolves the action in its entirety.
24    //
25    //
26    //
27    //
28    //
     Case 5:18-cv-01609-JGB-KK Document 57 Filed 10/26/18 Page 2 of 2 Page ID #:702




 1    Settlement documents should be filed within the next 30 days. Therefore, the parties
 2    request that all dates currently set in the case be vacated.
 3    Dated: October 26, 2018                 PRISON LAW OFFICE
 4
                                                  /s/ Corene Kendrick
 5
                                              CORENE KENDRICK
 6
                                              Attorneys for Plaintiffs
 7
 8                                            Respectfully submitted,
 9    Dated: October 26, 2018                 NICOLA T. HANNA
                                              United States Attorney
10                                            DAVID M. HARRIS
                                              Assistant United States Attorney
11                                            Chief, Civil Division
                                              JOANNE S. OSINOFF
12                                            Assistant United States Attorney
                                              Chief, General Civil Section
13
                                              /s/ David Pinchas
14                                            DAVID PINCHAS
                                              Assistant United States Attorney
15
                                              Attorneys for Defendants
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
